NO. 07-11-0335-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                               SEPTEMBER 14, 2011
                         ______________________________

                             JOHN ANTHONY ARSOLA,

                                                            Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                     Appellee
                        _______________________________

            FROM THE 108th DISTRICT COURT OF POTTER COUNTY;

            NO. 62241-E; HON. DOUGLAS R. WOODBURN, PRESIDING
                      _______________________________

                              ORDER OF DISMISSAL
                        _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant John Anthony Arsola appeals his conviction for aggravated kidnapping,

enhanced. Appellant, his attorney, and the trial court judge signed a waiver of right to

appeal that states that this “is a plea-bargain case, and the defendant has NO right of

appeal” and “the defendant has waived the right of appeal.” This circumstance was

brought to the attention of appellant and opportunity was granted him to obtain an

amended certification entitling him to appeal. No such certification was received within
the time we allotted. Having received no amended certification, we dismiss the appeal

per Texas Rule of Appellate Procedure 25.2(d).




                                                 Per Curiam

Do not publish.




                                          2